10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-cr-00285-JCM-VCF Document 49 Filed 02/24/21 Page 1of1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:18-cr-285-JCM-VCF

ORDER TEMPORARILY
UNSEALING NOTES

 

RODNEY DeANGELO SWANSON,
Defendant.

)
)
)
vs. )
)
)
)

On 2-18-2021, Samantha McNett, Transcriber, received a
Transcript Order form requesting a transcript of the Initial
Appearance/Arraignment & Plea, held on 9-25-2018, from
Chris Rasmussen, in which a portion of the hearing was sealed.

IT IS THE ORDER OF THE COURT that the sealed transcript
shall be unsealed for the limited purpose of providing a copy of
the transcript as requested by Chris Rasmussen.

IT IS FURTHER ORDERED that the sealed transcript shall
thereafter be resealed, and a certified copy of the transcript
be delivered to the Clerk pursuant to 28, U.S.C., Section
753(b), until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall
not disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the

parties directly concerned with this case.

; 1 Ee
DATED this P3 day of (¢€¥-7e, 2021.
Cam Ferenbach
United States Magistrate Judge

 

 

 
